Citation Nr: 9910270	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for angioneurotic edema, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1977.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO originally awarded the veteran a noncompensable 
evaluation for his service-connected disability.  The 
evaluation was increased to 10 percent effective March 4, 
1997 by rating decision dated in June 1997.  The veteran 
disagreed with the effective date.  By rating decision dated 
in September 1997, an effective date of July 24, 1995, the 
day increased symptoms were noted in his treatment records, 
was established for the 10 percent evaluation.  


REMAND

Service connection for angioneurotic edema/cold urticaria was 
established by a Board decision dated in January 1997.  A 
noncompensable evaluation was established by rating decision 
dated in February 1997.  The evaluation was increased to the 
current 10 percent by rating decision dated in May 1997.

At the time of the decision under appeal, the veteran's 
service-connected angioneurotic edema was rated under 38 
C.F.R. § 4.104, Diagnostic Code 7118.  Effective January 12, 
1998, the criteria for rating angioneurotic edema were 
revised.  The veteran has not been afforded an examination 
since the rating criteria were amended in January 1998.  The 
most recent medical records are dated in January 1998.  He 
has not been provided with the revised provisions regarding 
his disability.

The record includes the report of an examination dated in 
November 1997 by Charles P. McGinty, M.D., which states that 
the veteran was having attacks of angioneurotic edema more 
frequently and that he was having difficulty breathing during 
some of his attacks.  While Dr. McGinty described the attacks 
as severe, he did not provide a basis for this opinion.  It 
appears that Dr. McGinty is not the veteran's physician and 
was reviewing the veteran's medical records at the request of 
a private attorney who was seeking an opinion for an 
occupational injury that occurred in 1993.  

During a January 1998 VA examination, the veteran claimed 
that his symptoms were worse during windy, cold or damp, 
moist days.  However, the examiner noted that the temperature 
was over 60 degrees and that there was no wind at the time of 
the examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 (1991). 

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed 
that when the Secretary adopts a revised rating schedule and 
publishes it in the Federal Register, with a clearly stated 
an effective date, the effective date rule contained in 
38 U.S.C. § 5110(g), prevents the application of it to a 
claim prior to the effective date.  Therefore, the revised 
angioneurotic edema rating schedule cannot be applied to the 
period prior to January 1, 1998.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court stated 
that where a condition has active and dormant phases, the 
duty to assist is not fulfilled unless a VA examination has 
been performed during a condition's active phase.  In the 
instant case, the veteran's service-connected disability is 
manifest by active phases brought on by weather conditions.  
Also, the criteria under the applicable diagnostic code 
include the severity of the condition, particularly regarding 
laryngeal involvement, during its active phase.  During the 
most recent VA examination in January 1998, the veteran 
complained of swelling of his throat during the active phase.

For the above reasons, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all private or VA health 
care providers who treated him for 
angioneurotic edema since 1995.  After 
securing the necessary releases, the RO 
should obtain these records for 
association with the claims folder.

2.  Dr. McGinty should be asked to 
provide the basis for his 
characterization of the veteran's 
attacks.  If the basis was the history 
provided by the veteran, rather than 
personal observation, he should be asked 
to so state.

3.  The RO should schedule the veteran 
for a VA examination by a cardiologist to 
determine the severity and extent of the 
veteran's angioneurotic edema during its 
active phase.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  In particular, any 
laryngeal involvement should be noted.  
The claims file, including a copy of the 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Prior to the examination, the 
RO must inform the veteran, in writing, 
of all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing actions have been completed in 
full.  In particular, the RO should 
ensure that the examination report 
includes sufficient data and adequate 
responses to the specific opinions 
requested.

5.  The RO should readjudicate the issue 
of an increased rating for residuals of 
angioneurotic edema on all of the 
evidence of record and under both the old 
and the new criteria, in accordance with 
Karnas, Rhodan and Ardison. 

If a determination is adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



